—Determinations of respondent Commissioner of the New York City Department of Correction, dated August 1, 2011, suspending petitioner Matos and petitioner Stevens from their positions as New York City correction officers for 60 days and 30 days, respectively, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Paul Wooten, J.], entered April 3, 2012), dismissed, without costs.
The determinations that petitioner Matos used excessive force against an inmate and made false and misleading statements, and that petitioner Stevens engaged in misconduct in preparing an official report and made false and misleading statements, were supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]).
The penalty imposed does not shock one’s sense of fairness (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233 [1974]).
Concur—Gonzalez, EJ., Mazzarelli, Moskowitz, Renwick and Manzanet-Daniels, JJ.